 


110 HCON 27 IH: Expressing the sense of the House of Representatives that James Brown, also known as the 
U.S. House of Representatives
2007-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
1st Session
H. CON. RES. 27 
IN THE HOUSE OF REPRESENTATIVES 
 
January 10, 2007 
Mr. Rangel submitted the following concurrent resolution; which was referred to the Committee on Education and Labor
 
CONCURRENT RESOLUTION 
Expressing the sense of the House of Representatives that James Brown, also known as the God Father of Soul, should be recognized for his contributions to American music as one of the greatest and most influential entertainers of the 1950s, 1960s, and 1970s as an American cultural icon. 
 
 
Whereas James Brown was a musician and bandleader, entrepreneur, philanthropist, advocate for education, and creator of the musical background for the Civil Rights Movement; 
Whereas James Brown was born on May 3, 1933, in Barnwell, South Carolina; 
Whereas James Brown was raised in dire poverty in Augusta, Georgia, where in his childhood years he helped to support his family by picking cotton and shining shoes; 
Whereas he began his musical career as a singer with the The Gospel Starlighters in 1955; 
Whereas later that year he had his first musical success as a member of a group called The Flames whose first single, Please, Please, Please, sold over 1,000,000 copies; 
Whereas James Brown delighted audiences around the world with his unique dance moves and nonstop energy; 
Whereas his shows at the legendary Apollo Theater in Harlem, New York, and other venues were consistently sold out; 
Whereas James Brown became known nationally as a superstar after the release of a live recorded performance at the Apollo in 1963; 
Whereas his 1968 recording Say It Loud I’m Black and I’m Proud, became a virtual anthem for the Civil Rights Movement, reflecting African Americans’ new-found pride in their racial identity; 
Whereas James Brown was inducted into the Rock and Roll Hall of Fame in New York on January 23, 1986; 
Whereas he was the recipient of the Lifetime Achievement Award at the 34th annual Grammy Awards on February 25, 1992; 
Whereas James Brown received the prestigious Kennedy Center Honors in 2003; 
Whereas he was inducted into the United Kingdom Music Hall of Fame on November 14, 2006; 
Whereas James Brown was a trailblazer and pioneer in the music genres of Rock and Roll, Rhythm and Blues, Funk, and Hip Hop; 
Whereas because of poverty, he dropped out of school in the 7th grade; 
Whereas James Brown became a staunch advocate for education; 
Whereas his signature song, Don’t Be A Dropout, released in 1966, urged young people to stay in school; 
Whereas James Brown owned radio stations, publishing companies, and record labels; 
Whereas to honor his wish of supporting musical creativity in young people, his family has established the James Brown Music Education Foundation which will provide music scholarships for aspiring musicians; 
Whereas James Brown died on December 25, 2006, in Atlanta Georgia; and 
Whereas in recognition of his close association with the Apollo Theater, his body lay in state there as thousands of visitors from New York and across the country filed by to pay their respects: Now, therefore, be it 
 
That it is the sense of Congress that James Brown should be recognized for his contributions as an American musical icon. 
 
